Citation Nr: 1803014	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  11-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, with additional active duty for training (ACDUTRA) from July 1983 to October 1983, and from October 2001 to November 2001 as a member of the Army National Guard Active Reserve under Title 32 U.S.C., State controlled.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before a Veterans Law Judge (VLJ) in June 2013.  A transcript of that proceeding has been associated with the claims file.  The presiding VLJ has since retired.  The Veteran was provided the opportunity to attend a new hearing but declined.

This case was remanded by the Board in July 2014 and June 2016 for additional development.  For the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An addendum opinion is required.

The June 2016 remand directed the AOJ to obtain a medical opinion regarding whether the Veteran's gastritis preexisted service, and whether any gastrointestinal disability was related to service.  An opinion was obtained in July 2016.

With respect to direct service connection, the examiner stated that all evidence of gastric issues during service were provided anecdotally, years after service, and that the Veteran's gastritis and inflammatory bowel disease were less likely than not related to service since they were diagnosed 22 years after service.  However, a March 25, 1991 service treatment record shows the Veteran was treated for diarrhea, lower abdominal cramps, and bright red blood per rectum.  The form indicated possible diagnoses of enterocolitis and irritable bowel disease.  

Given that this service treatment record represents competent in-service evidence of gastrointestinal symptoms, remand is necessary for an opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value.")

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to an appropriate clinician skilled in the diagnosis and treatment of gastrointestinal disorders, other than the author of the July 2016 opinion.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.

The clinician should review the entire claims file, to include this remand, and provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's gastritis and irritable bowel disease was caused by or is related to service, to include the Veteran's March 1991 gastrointestinal treatment.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Review the addendum opinion to ensure it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

